DETAILED ACTION
Response to Amendment
Applicant’s submission filed on 11/24/2020 has been entered.  Claims 1-20 remain pending in this application.  Applicant's amendments to the Claims have overcome each and every rejection under 35 U.S.C. § 101 previously set forth in the Non-Final Office Action mailed 8/25/2020.

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/24/2020, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. §§ 102 and 103 have been fully considered and are persuasive.  The rejection of 8/25/2020 has been withdrawn.  For the record, Examiner determined that the previously cited prior art does not read on the new claim limitations because Moha and Marcin are silent regarding scores and thresholds, and while Soundararajan teaches a predetermined threshold that prominence scores are compared against, with every phone number [contact information] that scores above the threshold being selected (Soundararajan ¶0077), Soundararajan does not teach receiving a user selection for an option and processing the associated content in response to each score being lower than the threshold; Soundararajan teaches either culling the contact information (Soundararajan Claim 7) or receiving content provider [non-user] confirmation that the contact information is accurate despite its score falling below the threshold (Soundararajan Claim 9).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: claims 1-20 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims: “determining an area displayed on a user interface of a device; identifying a type of content included in the area; providing at least one option on the user interface based on the type of the content, each of the at least one option being associated with an application suitable for processing the identified type of content; determining a rank score for each of the at least one option; comparing each rank score to a threshold score; and in response to a first rank score of a first option being higher than the threshold score: selecting the first option of the at least one option without user input; and causing the content included in the area to be processed by the application associated with the selected first option; or in response to each rank score being lower than the threshold score: receiving a user selection selecting a second option of the at least one option; and causing the content included in the area to be processed by the application associated with the second option”.
the selection scores may be compared to one or more thresholds in order to determine which, if any, of the displayed text objects were selected (Foerster ¶0094), which teaches the new claim limitations regarding “a first rank score… being higher than the threshold score”.  Foerster ¶0094 also implicitly teaches the new claim limitations regarding “each rank score being lower than the threshold score”, as in the case where none of the displayed text objects are selected based on their selection scores, any subsequent successful user touch input and processing would read on “receiving a user selection… and causing the content included in the area to be processed” as claimed.  However, Foerster is deficient because Foerster requires a touch input first after displaying the text objects but before calculating selection scores, so Foerster cannot select an option without user input as claimed.  Furthermore, Examiner cannot find any teaching or suggestion to combine Foerster and Soundararajan together with Moha in an operable manner that would be obvious because it would not be obvious to apply techniques to correct a user’s voice input (Foerster) to techniques for either sharing (Moha) or parsing (Soundararajan) online media content.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON Y TSENG whose telephone number is (571)270-3682.  The examiner can normally be reached on Monday to Friday 8:30 AM to 5:00 PM MST, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WING CHAN can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON Y TSENG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441